Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, dated June 12, 2019 (this “Amendment”), to the Employment
Agreement, dated May 1, 2015 (the “Agreement”), is entered into by and between
QPAGOS Corporation (the “Corporation”) and Andrey Novikov (the “Executive”).
Capitalized terms used herein without definition shall have the meanings
assigned in the Agreement.

 

WHEREAS, the parties desire to extend the Employment Term set forth in the
Agreement for an additional period of one (1) year.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:

 

1. The Employment Term set forth in Section 1 shall hereupon be extended for a
period of one (1) year.

 

2. The last sentence of Section 2 of the Agreement is hereby deleted and
replaced with the following:

 

“During the Employment Term, the Executive shall, if requested by the Board,
also serve, without additional compensation, as a member of the Board and in
such other executive-level positions or capacities at the Company, its parent
company QPAGOS and/or their subsidiaries as may, from time to time, be
reasonably requested by the Board.”

 

3. Section 4 of the Agreement is hereby deleted and replaced with the following:

 

BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base
Salary”) at an annual rate of US$108,000, payable in accordance with the regular
payroll practices of the Company. The Executive’s Base Salary shall be subject
to review and adjustment from time to time by the Board (or a committee thereof)
in its sole discretion, but may not be decreased.

 



4. All other terms of the Agreement shall remain in full force and effect. The
Agreement, as amended by this Amendment, constitutes the entire agreement
between the parties with respect to the subject matter thereof.

 

5. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but both of which together shall constitute one and
the same instrument.

 

6. This Amendment is made and shall be construed and performed under the laws of
the remaining provisions will nevertheless continue to be valid and enforceable
in the State of Delaware without regard to its choice or conflict of law
principles. 

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 



  QPAGOS CORPORATION         By: /s/ Gaston Pereira   Name: Gaston Pereira  
Title: Chief Executive Officer         /s/ Andrey Novikov   Andrey Novikov

